Citation Nr: 0843956	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  08-27 576	)	DATE
	)
	)


THE ISSUE

Whether a September 19, 1983, decision of the Board of 
Veterans' Appeals (Board) that denied entitlement to service 
connection for chronic pulmonary disease, should be revised 
or reversed on the grounds of clear and unmistakable error 
(CUE).


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel 


INTRODUCTION

The veteran served on active duty from April 1946 to February 
1948.

This matter is before the Board as an original action on the 
motion of the veteran in which he alleges CUE in a September 
19, 1983, Board decision that denied entitlement to service 
connection for chronic pulmonary disease.


FINDINGS OF FACT

1.  In a September 19, 1983, decision, the Board denied the 
veteran's claim of entitlement to service connection for 
chronic pulmonary disease.

2.  The correct facts, as they were known at the time of the 
September 19, 1983, decision were before the Board, and the 
statutory or regulatory provisions extant at the time, were 
correctly applied.


CONCLUSION OF LAW

The September 19, 1983, Board decision denying entitlement to 
service connection for chronic pulmonary disease, was not 
clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 
2002); 38 C.F.R. §§ 20.1400, 20.1403 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist are not applicable to CUE 
claims.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 
(2001) (en banc); see also Hines v. Principi, 18 Vet. App. 
227, 235 (2004).  

As the Board observed in the September 19, 1983, decision, in 
a February 16, 1951, decision, the Board denied service 
connection for bronchiectasis.  In the February 16, 1951, 
decision, the Board acknowledged that the veteran was 
hospitalized in service, in May 1947, for a chest condition.  
At that time he was diagnosed with acute myositis, 
intercostal, and he was discharged to duty in June 1947.  In 
the February 16, 1951, decision, the Board observed that he 
was again hospitalized in service, in July 1947, with 
complaints of chest pain.  While hospitalized the veteran 
underwent a bronchogram that failed to reveal any 
bronchiectasis and the veteran was again discharged to duty.  
The Board noted that upon discharge from service the veteran 
underwent a chest X-ray in May 1947 that was interpreted as 
normal.  The February 16, 1951, Board decision also reported 
that the evidence of record revealed that the veteran 
underwent a post service bronchogram in July 1950 that failed 
to reveal any evidence of bronchiectasis.

On October 22, 1981, the veteran filed an application to 
reopen a claim of service connection for chronic pulmonary 
disease.  In a September 19, 1983, decision, the Board noted 
that its February 16, 1951, decision had become final and 
that the evidence submitted since that time did not establish 
a new factual basis warranting service connection on either a 
direct or presumptive basis for chronic pulmonary disease.  
The Board, in the September 19, 1983, decision, noted that 
although since the February 16, 1951, decision, the veteran 
was diagnosed with a chronic pulmonary disease, the objective 
evidence did not relate the veteran's chronic pulmonary 
disease to the veteran's service and did not establish that 
bronchiectasis was manifest to a degree of 10 percent 
disabling within one year of separation from service.  The 
Board, therefore, denied the veteran's claim pursuant to the 
law then in effect.  See 38 U.S.C. § 4004(b) (1982); 
38 C.F.R. § 19.194 (1983).

The veteran alleges CUE in the Board's September 19, 1983, 
decision, on the basis that the evidence shows that he has 
had a chronic pulmonary disease since service.  In support, 
he notes that the evidence shows that he was seen for 
complaints of chest pain and a chest condition during service 
and was seen on occasion for treatment following his 
discharge, and implicitly argues that the medical evidence 
shows that the in-service complaints represented the onset of 
the chronic pulmonary disease for which VA has since granted 
service connection.

Under 38 U.S.C.A. § 7111 (West 2002), a prior Board decision 
may be reversed or revised on the grounds of CUE.  Motions 
for review of prior Board decisions on the grounds of CUE are 
adjudicated pursuant to the Board's Rules of Practice at 
38 C.F.R. §§ 20.1400-1411 (2008).  The motion alleging CUE in 
a prior Board decision must set forth clearly and 
specifically the alleged CUE, or errors of fact or law in the 
Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  38 C.F.R. § 20.1404(b) (2008).

The determination of whether a prior Board decision was based 
on CUE must be based on the record and the law that existed 
when that decision was made.  38 C.F.R. § 20.1403(b)(1) 
(2008).  CUE is a very specific and rare kind of error.  It 
is the kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  
38 C.F.R. § 20.1403(a) (2008); see also Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal that, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be CUE.  38 C.F.R. § 
20.1403(c) (2008); see also Bustos v. West, 179 F.3d 1378, 
1380-81 (Fed. Cir. 1999) (expressly holding that in order to 
prove the existence of CUE, a claimant must show that an 
error occurred that was outcome-determinative, that is, an 
error that would manifestly have changed the outcome of the 
prior decision).

Examples of situations that are not CUE include a new medical 
diagnosis that "corrects" an earlier diagnosis considered 
in a Board decision; the Secretary's failure to fulfill the 
duty to assist; and disagreement as to how the facts were 
weighed or evaluated.  38 C.F.R. § 20.1403(d) (2008).  CUE 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board 
decision, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e) (2008).  

The Board notes that the Court has held that, in the context 
of an application to reopen, CUE requires that the result of 
the decision be manifestly different but for the error 
meaning that a finding of service connection would have to 
have be required.  See Crippen v. Brown, 9 Vet. App. 412, 422 
(1996).

As a threshold matter, the Board finds that the arguments 
advanced by the veteran allege CUE with the requisite 
specificity.  See 38 C.F.R. § 20.1404(b) (2008).

At the time of the September 19, 1983, decision, the laws and 
regulations governing the reopening of a claim were different 
than they are now.  In the decision, the Board cited the law 
and regulations then in effect.  Service connection could be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C. §§ 310, 331 
(1982).  Where a veteran served continuously for ninety days 
or more during a period of war and bronchiectasis becomes 
manifest to a degree of ten percent within one year from the 
dated of termination of such service, such disease was 
presumed to have been incurred in service, event though there 
was no evidence of such disease during the period of service.  
This presumption was rebuttable by affirmative evidence to 
the contrary.  38 U.S.C. §§ 312, 313, 337 (1982); 38 C.F.R. § 
3.307 (1983).  When a claim was disallowed by the Board, it 
could not thereafter be reopened and allowed, and no claim 
based upon the same factual basis shall be considered.  
38 U.S.C. § 4004(b) (1982).  When a claimant requested that a 
claim be reopened after an appellate decision and submitted 
evidence in support thereof, a determination as to whether 
such evidence was new and material had to be made and, if it 
was, whether it provided a new factual basis for allowing the 
claim.  An adverse determination as to either question was 
appealable.  38 U.S.C. § 4004(b) (1982); 38 C.F.R. § 19194 
(1983).

As the Board noted in the September 19, 1983, decision, 
although the service medical records show that the veteran 
was seen for complaints of chest pain and a chest condition, 
no chronic pulmonary disease was diagnosed and bronchiectasis 
was specifically ruled out with a bronchogram.  As noted 
above, the September 19, 1983, decision indicated that while 
the veteran was diagnosed with bronchiectasis subsequent to 
separation from service, the evidence of record did not 
associate the veteran's chronic pulmonary disease with 
service or indicate that it was present to a degree of 10 
percent disabling within one year of separation from service.

The Board notes that at the time of the February 16, 1951, 
and September 19, 1983, decisions, the Board was not 
precluded from relying upon its own medical judgment to 
support its conclusions.  Cf. Colvin v. Derwinski, 1 Vet. 
App. 171 (1991) (holding that the Board cannot substitute its 
own medical judgment for that of medical professionals).  A 
medical member of the Board participated in the February 16, 
1951, and September 19, 1983, decisions and was a signatory 
to the determination.  The signatures signified the medical 
members' agreement with the conclusions reached in each 
decision.  See Bowyer v. Brown, 7 Vet. App. 549, 552-53 
(1995) (holding that the Board's position was substantially 
justified in a pre-Colvin decision in relying on its own 
medical judgment).  As the September 19, 1983, decision was 
ascribed to by the medical member of the panel, it cannot be 
said that all the evidence of record supported the moving 
party's position.  The opinion that the evidence was 
insufficient to establish service connection for a chronic 
pulmonary disease was supported by the medical member of the 
panel and the Board was entitled to rely on the medical 
judgment of the medical member in deciding the appeal.

In light of the foregoing, the Board finds that the veteran 
has not established that the correct facts, as they were 
known at the time, were not before the Board on September 19, 
1983, and has not shown that, but for incorrect application 
of statutory or regulatory provisions, the outcome of the 
claim would have been manifestly different.  Accordingly, the 
Board concludes that there was no CUE in the September 19, 
1983, Board decision denying entitlement to service 
connection for a chronic pulmonary disease.  

As a final point, the Board observes that, to date, the 
veteran has not challenged the Board's February 16, 1951, 
decision on the basis that that decision was the product of 
CUE.  As such, the Board is bound by the preclusive effect of 
that determination.  38 U.S.C.A. § 7104 (West 2002); 38 
C.F.R. § 20.1100 (2008).





ORDER

The veteran's motion to revise or reverse the September 19, 
1983, Board decision that denied his claim of entitlement to 
service connection for chronic pulmonary disease, is denied.



                       
____________________________________________
	STEVEN D. REISS
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



